 



Exhibit 10(a)
EIGHTH OMNIBUS AMENDMENT
          THIS EIGHTH OMNIBUS AMENDMENT (this “Amendment”), dated as of
February 1, 2008, is entered into by and among PULTE FUNDING, INC., as the
borrower (the “Borrower”) and as the buyer (the “Buyer”), PULTE MORTGAGE LLC
(“Pulte Mortgage”), as a seller (the “Seller”) and the servicer (the
“Servicer”), ATLANTIC ASSET SECURITIZATION LLC, as an issuer (“Atlantic”), LA
FAYETTE ASSET SECURITIZATION LLC, as an issuer (“La Fayette”), CALYON NEW YORK
BRANCH, as a bank (“Calyon New York”), as a managing agent and as the
administrative agent (the “Administrative Agent”), LLOYDS TSB BANK PLC, as a
bank (“Lloyds”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a bank and as a
managing agent (“JPMC”), JS SILOED TRUST (“JUSI Trust”), successor in interest
to JUPITER SECURITIZATION COMPANY LLC (formerly known as Jupiter Securitization
Corporation), as an issuer, and LASALLE BANK NATIONAL ASSOCIATION, as the
collateral agent (“LaSalle”). Capitalized terms used and not otherwise defined
herein are used as defined in the related Operative Documents (as defined
below).
RECITALS
          WHEREAS, the Borrower, Atlantic, La Fayette, JUSI Trust, Calyon New
York, as a bank, a managing agent and as Administrative Agent, JPMC, as a bank
and as a managing agent, Lloyds, as a bank, and the Servicer entered into that
certain Second Amended and Restated Loan Agreement, dated as of August 19, 2005,
as amended, modified or supplemented to date (the “Loan Agreement”);
          WHEREAS, the Borrower, the Administrative Agent and LaSalle entered
into that certain Second Amended and Restated Collateral Agency Agreement, dated
as of August 19, 2005, as amended, modified or supplemented to date (the
“Collateral Agency Agreement”);
          WHEREAS, the Seller and the Buyer entered into that certain Master
Repurchase Agreement, dated as of December 22, 2000, as supplemented by the
Second Amended and Restated Addendum to Master Repurchase Agreement, dated as of
August 19, 2005, between the Seller and the Buyer, as amended, modified or
supplemented to date (the “Repurchase Agreement”);
          WHEREAS, certain parties hereto entered into the Transaction Documents
(as defined in the Loan Agreement) (the Loan Agreement, Collateral Agency
Agreement, the Repurchase Agreement and the Transaction Documents collectively,
the “Operative Documents”);
          WHEREAS, the parties hereby desire and consent to amend the Operative
Documents as provided in this Amendment.
          NOW, THEREFORE, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Amendments to the Loan Agreement.
          (a) With effect from the date hereof and on payment of all amounts
owing to Lloyds under the Loan Agreement, Lloyds shall cease to be a party to
the Loan Agreement, its Bank Commitment shall be reduced to zero and its rights
and obligations under the Loan Agreement, other than those that by their terms
survive the termination of the Loan Agreement, shall terminate. Terms such as
“Bank” and “Lender” any other term referencing Lloyds as a current party to the
Loan Agreement shall no longer include reference to Lloyds.
          (b) The definition of “Advance Rate” in Section 1.1 of the Loan
Agreement is hereby amended by deleting the definition in its entirety and
replacing it with the following:
“Advance Rate” means (i) with respect to a Conforming Loan ninety-three percent
(93%), or, with respect to an FHA Loan or a VA Loan, if a Loan-to-Value Ratio
Trigger Event or a Combined Loan-to-Value Ratio Trigger Event has occurred and
is continuing, as reported to the Collateral Agent by the Servicer in the most
recent Servicer Monthly Report, then zero, (ii) with respect to an Alt-A Loan,
ninety-one percent (91%), or, if a FICO Score Trigger Event, a Loan-to-Value
Ratio Trigger Event or a Combined Loan-to-Value Ratio Trigger Event has occurred
and is continuing, as reported to the Collateral Agent by the Servicer in the
most recent Servicer Monthly Report, then zero, (iii) with respect to a Jumbo
Loan, not including a Super Jumbo Loan, ninety-one percent (91%), or, if a FICO
Score Trigger Event, a Loan-to-Value Ratio Trigger Event or a Combined
Loan-to-Value Ratio Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Servicer in the most recent Servicer Monthly Report,
then zero, (iv) with respect to a Super Jumbo Loan, eighty-nine percent (89%),
or, if a FICO Score Trigger Event, a Loan-to-Value Ratio Trigger Event or a
Combined Loan-to-Value Ratio Trigger Event has occurred and is continuing, as
reported to the Collateral Agent by the Servicer in the most recent Servicer
Monthly Report, then zero, (v) with respect to a Special Mortgage Loan, one
percent (1%) less than the Advance Rate otherwise applicable to the type of
Mortgage Loan in clauses (i) — (iv) above, which corresponds to the type of
Mortgage Loan which the Special Mortgage Loan is and (vi) with respect to a
Mortgage Loan that has been an Eligible Mortgage Loan for greater than 60 days,
five percent (5%) less than the Advance Rate otherwise applicable to the type of
Mortgage Loan in clauses (i) — (v) above, which corresponds to the type of
Mortgage Loan which such Mortgage Loan is.
          (c) The definition of “Collateral Value” in Section 1.1 of the Loan
Agreement is hereby amended by deleting clause (c) in its entirety and replacing
it with the following:
(c)(i) at any time, the portion of total Collateral Value that may be
attributable to Alt-A Loans, shall not exceed five percent (5%) of the Maximum
Facility Amount; provided that at any time, the portion of total Collateral
Value that may be attributable to Alt-A Loans, with a principal amount greater
than $600,000 but not in excess of $1,000,000 shall not exceed one and a half
(1.5%) of the Maximum Facility Amount which represents 30% of the 5% set forth
in this clause (c)(i) above; provided further that (A) if an Obligor on any
Alt-A Loan shall have a FICO Score of less than 650, or (B) if an Alt-A Loan
shall have a Loan-to-Value Ratio or a Combined Loan-to-Value Ratio of more

2



--------------------------------------------------------------------------------



 



than 95%, such Mortgage Loan shall have a Collateral Value of zero; (ii) at any
time, the portion of Collateral Value attributable to Forty Year Alt-A Loans
shall be zero; (iii) at any time, the portion of Collateral Value that may be
attributable to Pay Option ARMs shall be zero; and (iv) at any time, the portion
of Collateral Value attributable to Alt-A Loans with a principal amount in
excess of $1,000,000 shall be zero.
          (d) Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition:
“Collection Period” means each calendar month, beginning on the first day of
each month and ending on the last day of the month.
          (e) The definition of “Eligible Mortgage Loan” in Section 1.1 of the
Loan Agreement is hereby amended by adding the following to the end of clause
(b) of such definition: “and not a mortgage loan secured by an Investment
Property”.
          (f) Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition:
“Investment Property” means a property which, (i) at the time of origination,
the Obligor represented would not be used as the Obligor’s primary residence or
second home or (ii) is or was not used as the Obligor’s primary residence or
second home.
          (g) Section 1.1 of the Loan Agreement is hereby amended by deleting
the definition of “Lloyds Extension Date” in its entirety.
          (h) The definition of “Maximum Facility Amount” in Section 1.1 of the
Loan Agreement is hereby amended by deleting the amount of $300,000,000 and
replacing it with $150,000,000.
          (i) Section 2.1(b) of the Loan Agreement is hereby amended by deleting
the following paragraph from the beginning of such Section:
Calyon may, from time to time by written request to Lloyds (each such notice
being a “Lloyds Extension Request”) given not later than 90 days and not sooner
than 120 days prior to each Lloyds Extension Date, request an extension of the
then applicable Lloyds Extension Date. If Lloyds and Calyon consent, in their
sole discretion, to such Lloyds Extension Request, then the Lloyds Extension
Date shall be extended as described in the definition of “Lloyds Extension
Date.” Any such extension may be accompanied by such additional fees as the
parties shall mutually agree. Notwithstanding anything else to the contrary, the
Bank Commitment of Lloyds shall be zero and the Maximum Facility Amount shall be
reduced automatically by the amount of the Bank Commitment of Lloyds in effect
immediately prior to such reduction without further action on the part of the
Lenders, the Managing Agents or the Administrative Agent, on the then current
Lloyds Extension Date unless a Lloyds Extension Request has been granted
pursuant to this paragraph.

3



--------------------------------------------------------------------------------



 



          (j) Section 2.1(d) of the Loan Agreement is hereby amended by deleting
subclause (ii) in its entirety and replacing it with the following:
(ii) If any of Moody’s, S&P or Fitch rate any publicly traded investment
securities evidencing senior unsecured debt of the Performance Guarantor at or
below Ba2, BB or BB, respectively, then the Administrative Agent on behalf of
the Managing Agents may, and shall at the direction of either Bank, do any one
or both of the following: (1) declare the entire unpaid balance of the
Obligations immediately due and payable, whereupon it shall be due and payable
10 Business Days after notification by the Administrative Agent to the Borrower;
and (2) declare the Drawdown Termination Date to have occurred, terminate the
Bank Commitments and reduce the Maximum Facility Amount to zero which shall be
effective upon notification by the Administrative Agent to the Borrower.
          (k) Section 2.7(c)(iii)(B) of the Loan Agreement is hereby amended by
deleting such subclause in its entirety and replacing it with the following:
(B) (i) On the last day of each Interest Period for any CP Allocation that is
“tranche funded” for any Advance that bears interest at the Commercial Paper
Rate (ii) on the Settlement Date for any CP Allocation that is “pool funded” for
any Advance that bears interest at the Commercial Paper Rate and (iii) on the
last day of each Interest Period for any Eurodollar Advance, the Servicer shall
deposit an amount equal to accrued interest on such Advance, which amount shall
be paid to the applicable Managing Agent’s Account for the related Lenders. On
each Settlement Date, the Servicer shall deposit an amount equal to accrued
interest on each Advance that bears interest at the Alternate Base Rate to the
applicable Managing Agent’s Account.
          (l) Section 2.7(c)(iv)(C) of the Loan Agreement is hereby amended by
deleting subclause (C) in its entirety and replacing it with the following:
(C) (i) On the last day of each Interest Period for any CP Allocation that is
“tranche funded” for any Advance that bears interest at the Commercial Paper
Rate (ii) on the Settlement Date for any CP Allocation that is “pool funded” for
any Advance that bears interest at the Commercial Paper Rate and (iii) on the
last day of each Interest Period for any Eurodollar Advance, an amount equal to
accrued interest on each such Advance shall be paid to the applicable Managing
Agent’s Account. On each Settlement Date, an amount equal to accrued interest on
Advances that bear interest at the Alternate Base Rate shall be paid to the
applicable Managing Agent’s Account.
          (m) Section 2.11 of the Loan Agreement is hereby amended by adding the
following to the end of such Section:
The Managing Agents agree to provide to the Borrower on a daily basis an
indication of the rates then in effect for an advance, which, if made, would be
included in the CP Allocation that is “pool funded;” provided however that such
indicated rates shall neither be binding upon the Managing Agents or the Lenders
nor affect the rate of interest which thereafter is actually in effect.

4



--------------------------------------------------------------------------------



 



          (n) Section 2.15(a) of the Loan Agreement is hereby amended by
deleting subclause (a) in its entirety and replacing it with the following:
          (o) “Interest Period” means (A) with respect to any Advance included
in the CP Allocation that is “tranche funded,” each period (i) commencing on,
and including, the date that such Advance was initially designated by the
related Managing Agent as comprising a part of the CP Allocation hereunder, or
the last day of the immediately preceding Interest Period for such Advance
(whichever is latest); and (ii) ending on, but excluding, the date that falls
such number of days (not to exceed 30 days) thereafter as such Managing Agent
shall select; provided, however, that no more than ten Interest Periods (five
per Issuer) shall be in effect at any one time with respect to Advances included
in the CP Allocation and (B) with respect to any Advance included in the CP
Allocation that is “pool funded,” with respect to each Settlement Date, the most
recently ended Collection Period.
          (p) Section 8.2(c) the Loan Agreement is hereby amended by deleting
subclause (ii) in its entirety and replacing it with the following:
“(ii) declare the Drawdown Termination Date to have occurred, terminate the Bank
Commitments and reduce the Maximum Facility Amount to zero.”
          (q) Schedule I to the Loan Agreement is hereby deleted in its entirety
and replaced with Schedule I attached as Annex A hereto.
     Section 2. Amendments to the Collateral Agency Agreement.
          (a) Because Lloyds has ceased to be a party to the Loan Agreement,
terms such as “Bank” and “Lender” any other term referencing Lloyds as a current
party to the Loan Agreement shall no longer include reference to Lloyds.
          (b) The definition of “Advance Rate” in Exhibit D-1 of the Collateral
Agency Agreement is hereby amended by deleting the definition in its entirety
and replacing it with the following:
“Advance Rate” means (i) with respect to a Conforming Loan ninety-three percent
(93%), or, with respect to an FHA Loan or a VA Loan, if a Loan-to-Value Ratio
Trigger Event or a Combined Loan-to-Value Ratio Trigger Event has occurred and
is continuing, as reported to the Collateral Agent by the Servicer in the most
recent Servicer Monthly Report, then zero, (ii) with respect to an Alt-A Loan,
ninety-one percent (91%), or, if a FICO Score Trigger Event, a Loan-to-Value
Ratio Trigger Event or a Combined Loan-to-Value Ratio Trigger Event has occurred
and is continuing, as reported to the Collateral Agent by the Servicer in the
most recent Servicer Monthly Report, then zero, (iii) with respect to a Jumbo
Loan, not including a Super Jumbo Loan, ninety-one percent (91%), or, if a FICO
Score Trigger Event, a Loan-to-Value Ratio Trigger Event or a Combined
Loan-to-Value Ratio Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Servicer in the most recent Servicer Monthly Report,
then zero, (iv) with respect to a Super Jumbo Loan, eighty-nine percent (89%),
or, if a FICO Score Trigger Event, a Loan-to-Value Ratio Trigger Event or a
Combined Loan-to-Value Ratio Trigger Event has occurred and is continuing, as
reported to the

5



--------------------------------------------------------------------------------



 



Collateral Agent by the Servicer in the most recent Servicer Monthly Report,
then zero, (v) with respect to a Special Mortgage Loan, one percent (1%) less
than the Advance Rate otherwise applicable to the type of Mortgage Loan in
clauses (i) — (iv) above, which corresponds to the type of Mortgage Loan which
the Special Mortgage Loan is and (vi) with respect to a Mortgage Loan that has
been an Eligible Mortgage Loan for greater than 60 days, five percent (5%) less
than the Advance Rate otherwise applicable to the type of Mortgage Loan in
clauses (i) — (v) above, which corresponds to the type of Mortgage Loan which
such Mortgage Loan is.
          (c) The definition of “Collateral Value” in Exhibit D-1 of the
Collateral Agency Agreement is hereby amended by deleting clause (c) in its
entirety and replacing it with the following:
(c)(i) at any time, the portion of total Collateral Value that may be
attributable to Alt-A Loans, shall not exceed five percent (5%) of the Maximum
Facility Amount; provided that at any time, the portion of total Collateral
Value that may be attributable to Alt-A Loans, with a principal amount greater
than $600,000 but not in excess of $1,000,000 shall not exceed one and a half
(1.5%) of the Maximum Facility Amount which represents 30% of the 5% set forth
in this clause (c)(i) above; provided further that (A) if an Obligor on any
Alt-A Loan shall have a FICO Score of less than 650, or (B) if an Alt-A Loan
shall have a Loan-to-Value Ratio or a Combined Loan-to-Value Ratio of more than
95%, such Mortgage Loan shall have a Collateral Value of zero; (ii) at any time,
the portion of Collateral Value attributable to Forty Year Alt-A Loans shall be
zero; (iii) at any time, the portion of Collateral Value that may be
attributable to Pay Option ARMs shall be zero; and (iv) at any time, the portion
of Collateral Value attributable to Alt-A Loans with a principal amount in
excess of $1,000,000 shall be zero;
          (d) The definition of “Eligible Mortgage Loan” in Exhibit D-1 of the
Collateral Agency Agreement is hereby amended by adding the following to the end
of clause (b) of such definition: “and not a mortgage loan secured by an
Investment Property;”.
          (e) Exhibit D-1 of the Collateral Agency Agreement is hereby amended
by adding the following definition:
“Investment Property” means a property which, (i) at the time of origination,
the Obligor represented would not be used as the Obligor’s primary residence or
second home or (ii) is or was not used as the Obligor’s primary residence or
second home.
          (f) The definition of “Maximum Facility Amount” in Exhibit D-1 of the
Collateral Agency Agreement is hereby amended by deleting the amount of
$300,000,000 and replacing it with $150,000,000.

6



--------------------------------------------------------------------------------



 



     Section 3. Amendments to the Repurchase Agreement.
          (a) Because Lloyds has ceased to be a party to the Loan Agreement,
terms such as “Bank” and “Lender” any other term referencing Lloyds as a current
party to the Loan Agreement shall no longer include reference to Lloyds.
          (b) The definition of “Advance Rate” in Section 1.01 of the Repurchase
Agreement is hereby amended by deleting the definition in its entirety and
replacing it with the following:
“Advance Rate” means (i) with respect to a Conforming Loan ninety-three percent
(93%), or, with respect to an FHA Loan or a VA Loan, if a Loan-to-Value Ratio
Trigger Event or a Combined Loan-to-Value Ratio Trigger Event has occurred and
is continuing, as reported to the Collateral Agent by the Servicer in the most
recent Servicer Monthly Report, then zero, (ii) with respect to an Alt-A Loan,
ninety-one percent (91%), or, if a FICO Score Trigger Event, a Loan-to-Value
Ratio Trigger Event or a Combined Loan-to-Value Ratio Trigger Event has occurred
and is continuing, as reported to the Collateral Agent by the Servicer in the
most recent Servicer Monthly Report, then zero, (iii) with respect to a Jumbo
Loan, not including a Super Jumbo Loan, ninety-one percent (91%), or, if a FICO
Score Trigger Event, a Loan-to-Value Ratio Trigger Event or a Combined
Loan-to-Value Ratio Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Servicer in the most recent Servicer Monthly Report,
then zero, (iv) with respect to a Super Jumbo Loan, eighty-nine percent (89%),
or, if a FICO Score Trigger Event, a Loan-to-Value Ratio Trigger Event or a
Combined Loan-to-Value Ratio Trigger Event has occurred and is continuing, as
reported to the Collateral Agent by the Servicer in the most recent Servicer
Monthly Report, then zero, (v) with respect to a Special Mortgage Loan, one
percent (1%) less than the Advance Rate otherwise applicable to the type of
Mortgage Loan in clauses (i) — (iv) above, which corresponds to the type of
Mortgage Loan which the Special Mortgage Loan is and (vi) with respect to a
Mortgage Loan that has been an Eligible Mortgage Loan for greater than 60 days,
five percent (5%) less than the Advance Rate otherwise applicable to the type of
Mortgage Loan in clauses (i) — (v) above, which corresponds to the type of
Mortgage Loan which such Mortgage Loan is.
          (c) The definition of “Collateral Value” in Section 1.01 of the
Repurchase Agreement is hereby amended by deleting clause (c) in its entirety
and replacing it with the following:
(c)(i) at any time, the portion of total Collateral Value that may be
attributable to Alt-A Loans, shall not exceed five percent (5%) of the Maximum
Facility Amount; provided that at any time, the portion of total Collateral
Value that may be attributable to Alt-A Loans, with a principal amount greater
than $600,000 but not in excess of $1,000,000 shall not exceed one and a half
(1.5%) of the Maximum Facility Amount which represents 30% of the 5% set forth
in this clause (c)(i) above; provided further that (A) if an Obligor on any
Alt-A Loan shall have a FICO Score of less than 650, or (B) if an Alt-A Loan
shall have a Loan-to-Value Ratio or a Combined Loan-to-Value Ratio of more than
95%, such Mortgage Loan shall have a Collateral Value of zero; (ii) at any time,
the

7



--------------------------------------------------------------------------------



 



portion of Collateral Value attributable to Forty Year Alt-A Loans shall be
zero; (iii) at any time, the portion of Collateral Value that may be
attributable to Pay Option ARMs shall be zero; and (iv) at any time, the portion
of Collateral Value attributable to Alt-A Loans with a principal amount in
excess of $1,000,000 shall be zero;
          (d) The definition of “Eligible Mortgage Loan” in Section 1.01 of the
Repurchase Agreement is hereby amended by adding the following to the end of
clause (b) of such definition: “and is not a mortgage loan secured by an
Investment Property”.
          (e) Section 1.01 of the Repurchase Agreement is hereby amended by
adding the following definition:
“Investment Property” means a property which, (i) at the time of origination,
the Obligor represented would not be used as the Obligor’s primary residence or
second home or (ii) is or was not used as the Obligor’s primary residence or
second home.
     Section 4. Operative Documents in Full Force and Effect as Amended.
          Except as specifically amended hereby, all of the provisions of the
Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.
     Section 5. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall not constitute a novation of any Operative Document but shall
constitute an amendment thereof. The parties hereto agree to be bound by the
terms and conditions of each Operative Document, as amended by this Amendment,
as though such terms and conditions were set forth herein.
          (b) The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
          (c) This Amendment may not be amended or otherwise modified except as
provided in each respective Operative Agreement.
          (d) This Amendment and the rights and obligations of the parties under
this Amendment shall be governed by, and construed in accordance with, the laws
of the state of New York (without giving effect to the conflict of laws
principles thereof, other than Section 5-1401 of the New York General
Obligations Law, which shall apply hereto).

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have agreed to and caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            PULTE FUNDING, INC.,
as the Borrower and the Buyer
      By:   /s/ David M. Bruining         Name:   David M. Bruining       
Title:   VP/CFO        PULTE MORTGAGE LLC,
as the Servicer and the Seller
      By:   /s/ John Dagostino         Name:   John Dagostino        Title:  
VP/Treasurer     

[Page 1 of 5 to Eighth Pulte Amendment]



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a Bank, as a Managing Agent and as the
Administrative Agent
      By:   /s/ Sam Pilcer         Name:   Sam Pilcer        Title:   Managing
Director            By:   /s/ Richard McBride         Name:   Richard McBride   
    Title:   Director        ATLANTIC ASSET SECURITIZATION LLC,
as an Issuer
      By:   Calyon New York Branch, as Attorney-In-Fact    

             
 
  By:   /s/ Sam Pilcer    
 
           
 
      Name: Sam Pilcer    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Richard McBride    
 
           
 
      Name: Richard McBride    
 
      Title: Director    

            LA FAYETTE ASSET SECURITIZATION LLC,
as an Issuer
      By:   Calyon New York Branch, as Attorney-In-Fact    

             
 
  By:   /s/ Sam Pilcer    
 
           
 
      Name: Sam Pilcer    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Richard McBride    
 
           
 
      Name: Richard McBride    
 
      Title: Director    

[Page 2 of 5 to Eighth Pulte Amendment]



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Bank and as a Managing Agent
      By:   /s/ Julie C. Kraft         Name:   Julie C.Kraft        Title:  
Vice President        JS SILOED TRUST,
as an Issuer
      By:   JPMorgan Chase Bank, N.A., Administrative Trustee    

            By:   /s/ Julie C. Kraft         Name:   Julie C.Kraft       
Title:   Vice President     

[Page 3 of 5 to Eighth Pulte Amendment]



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as the Collateral Agent
      By:   /s/ Gerald T. Sajdak         Name:   Gerald T. Sajdak       
Title:   Vice President   

[Page 4 of 5 to Eighth Pulte Amendment]



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGED AND AGREED to as of the first date written above by:
LLOYDS TSB BANK PLC,

         
By:
  /s/ Michelle White    
 
        Name: Michelle White     Title: Associate Director               W154
   
 
       
By:
  /s/ Christine Chandradat    
 
        Name: Christine Chandradat     Title: Associate Director      
        C012
   

[Page 5 of 5 to Eighth Pulte Amendment]



--------------------------------------------------------------------------------



 



ANNEX A
SCHEDULE I
BANK COMMITMENTS AND PERCENTAGES

                              Bank Commitment Bank   Bank Commitment  
Percentage
CALYON NEW YORK BRANCH*
  $ 75,000,000       50.00 %
 
               
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION**
  $ 75,000,000       50.00 %

 

*   Part of the Calyon New York Group, related to Atlantic and La Fayette.   **
  Part of the JPMorgan Group, related to JUSI Trust.

[Page 6 of 5 to Eighth Pulte Amendment]